Exhibit (s) POWER OF ATTORNEY The undersigned officers and trustees (the “Principal”) of BlackRock Resources & Commodities Strategy Trust (the "Trust"), does constitute and appoint John Perlowski, Anne Ackerley, Neal Andrews, Ira P. Shapiro, Jay M. Fife and Janey Ahn, and each of them, his or her true and lawful attorneys and agents (the “Agents”), each with full power and authority (acting separately and without the other) to execute in the name and on behalf of the undersigned as such officer or trustee a Registration Statement on Form N-2, including any pre-effective amendments and/or any post-effective amendments thereto and any subsequent Registration Statement of the Trust pursuant to Rule 462(b) of the Securities Act of 1933, as amended (the “1933 Act”), and any other filings in connection therewith, and to file the same under the 1933 Act or the Investment Company Act of 1940, as amended, or otherwise, with respect to the registration of the Trust or the registration or offering of the Trust's interests or shares of common stock, as applicable; granting to such attorneys and agents and each of them, full power of substitution and revocation in the premises; and ratifying and confirming all that such attorneys and agents, or any of them, may do or cause to be done by virtue of these presents. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original, but which taken together shall constitute one instrument. (Remainder of page intentionally left blank) IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney as of the 11th day of February, 2011. Signature Title /s/ John Perlowski President and Chief Executive Officer John Perlowski /s/ Neal J. Andrews Chief Financial Officer Neal J. Andrews /s/ Richard E. Cavanagh Trustee Richard E. Cavanagh /s/ Frank J. Fabozzi Trustee Frank J. Fabozzi /s/ Kathleen F. Feldstein Trustee Kathleen F. Feldstein /s/ James T. Flynn Trustee James T. Flynn /s/ Jerrold B. Harris Trustee Jerrold B. Harris /s/ R. Glenn Hubbard Trustee R. Glenn Hubbard /s/ W. Carl Kester Trustee W. Carl Kester /s/ Karen P. Robards Trustee Karen P. Robards /s/ Richard S. Davis Trustee Richard S. Davis /s/ Henry Gabbay Trustee Henry Gabbay
